Citation Nr: 0023062	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-16 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right arm and hand injury.

2.  Entitlement to an increased (compensable) evaluation for 
right inguinal herniorrhaphy.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
September 1978.

The current appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied reopening the claims of 
entitlement to service connection for residuals of a right 
arm and hand injury and for pulmonary embolism.  The RO also 
continued the noncompensable evaluations assigned to the 
service-connected hemorrhoids, right inguinal herniorrhaphy, 
and laceration scar to the right forearm.

In February 1999, the RO affirmed the denial to reopen claims 
of entitlement to service connection for residuals of a right 
arm and hand injury and for pulmonary embolism.

In June 2000, the veteran testified at a personal hearing 
before the undersigned Board of Veterans' Appeals (Board) 
Member.  A copy of the transcript of that hearing is of 
record.

At the June 2000 hearing, the veteran submitted a written 
statement, where he withdrew the claims of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for pulmonary embolism and 
for entitlement to a compensable evaluation for a laceration 
scar on the right forearm.  Thus, those issues are no longer 
considered part of the current appellate review.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a right 
arm and hand injury when it issued a rating decision in 
August 1991.

2.  Evidence submitted since the final August 1991 decision 
bears directly or substantially upon the issue at hand, and 
by itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for 
residuals of a right arm and hand injury is supported by 
cognizable evidence showing that the claim is plausible and 
capable of substantiation.

4.  Competent medical evidence of record shows that residuals 
of a right arm and hand injury cannot satisfactorily be 
dissociated from trauma of service origin.

5.  Right inguinal herniorrhaphy is currently manifested by a 
recurrent inguinal hernia.

6.  Hemorrhoids are currently symptomatic with rectal 
bleeding.


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1991 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of a right arm and hand injury is new and material, 
and the veteran's claim for this benefit has been reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 1991);  38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1103 (1999).

2.  The claim of entitlement to service connection for 
residuals of a right arm and hand injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  Residuals of a right arm and hand injury were incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

4.  The criteria for an increased (compensable) evaluation of 
10 percent evaluation for a right inguinal herniorrhaphy have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7338 (1999).

5.  The criteria for an increased (compensable) evaluation 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 
7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
residuals of a right arm and hand injury.

Factual Background

The evidence which was of record at the time of the August 
1991 rating decision, wherein the RO denied entitlement to 
service connection for residuals of a right arm and hand 
injury, is reported in pertinent part below.

Service medical records reveal that in July 1977 the veteran 
was involved in a car accident wherein he sustained a 
laceration to the right forearm.  The examiner noted there 
was no artery or nerve involvement.

An August 1979 VA examination report shows the veteran 
reported he was in a motorcycle accident in 1977, and 
sustained an injury to his right forearm and the dorsum of 
his right hand.  

The veteran stated he had some difficulty with a subcutaneous 
nodule on the dorsum of the right hand, and that there were 
problems with incomplete extension of the fingers of the 
right hand.  The veteran reported the nodule had 
spontaneously healed, and that extension had improved 
somewhat.

Physical examination revealed scarring on the extensor aspect 
of the right forearm.  The examiner stated it was minimal, 
and there was no adherence.  He stated there was no 
deformity.  Full motion was noted of all metacarpal 
phalangeal joints with the exception of the third, which 
lacked approximately two to three degrees of coming to 
complete extension.  All interphalangeal joints had full 
motion.  The examiner stated there were no palpable 
abnormalities on the dorsum of the hand and wrist. 

The examiner entered a diagnosis of history of injury to the 
right hand and wrist with apparent resolution.

In August 1991 the RO denied entitlement to service 
connection for a right arm and hand injury, stating that the 
evidence did not show treatment for or a diagnosis of a right 
arm and hand injury, and there was no evidence that the 
veteran had a chronic right arm or right hand disability 
since service.  The RO notified the veteran of this decision 
and of his appellate rights in September 1991.  He filed a 
notice of disagreement, and a statement of the case was 
issued.  He, however, did not perfect his appeal by 
submitting a substantive appeal.  38 C.F.R. § 20.200 (2000).

The evidence associated with the claims file subsequent to 
the August 1991 rating decision is reported, in pertinent 
part, below.

A March 1998 VA examination report shows the veteran 
recounted he had sustained a laceration of his right forearm 
on the dorsal aspect.  He stated the scars had healed well, 
but that he had weakness in the third finger of his right 
hand.  The veteran stated his right hand would become weak, 
and tired quickly.

Physical examination revealed that the third finger o the 
right hand extended approximately 80 percent of normal.  The 
examiner stated the veteran did not have any problem with 
flexion and making a grip.

The examiner entered a diagnosis of laceration of the right 
forearm with subsequent weakness and cramping in the hand, 
and 80 percent extension of the third finger of the right 
hand.

At the June 2000 hearing before the undersigned, the veteran 
did not testify as to this issue.  Instead, his 
representative asserted that the medical opinion made in the 
March 1998 examination report warranted a grant of 
entitlement to service connection for residuals of a right 
arm and hand injury.

Criteria

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis . . . is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well-groundedness requirement 
does not apply with regard to disallowed claims and revising 
prior final decisions.  Jones v. Brown, 7 Vet. App. 134 
(1994).

If no notice of disagreement is filed within the prescribed 
period, or a substantive appeal is not filed within the 
prescribed period after a notice of disagreement has been 
submitted and statement of the case has been issued, the 
action or determination shall become final, and the claim 
will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in section 3.105 
of this part of the Code of Federal Regulations.  38 C.F.R. 
§ 3.104(a) (1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).

The determination of whether evidence is new and whether 
evidence is material is governed by the test set forth in 38 
C.F.R. § 3.156(a), which is as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that when determining whether the evidence is 
new and material, VA must conduct a three-step test.  Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc).

First, VA must determine whether the appellant has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108 (West 1991).  Id.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, VA must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Id.  Third, if the claim is well 
grounded, VA may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Id.

The Court noted in Elkins that by the ruling in Hodge, 155 
F.3d 1356, the Federal Circuit Court "effectively 
decoupled" the determination of new and material evidence 
and well groundedness.

Thus, if the Board determines that the additionally-submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  Elkins, 12 Vet. 
App. 209.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (the 
Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the next question that must be resolved in this 
appeal is whether the veteran has presented evidence that the 
claim is well grounded; that is, that the claim is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) (well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)). 

Analysis

New and material evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for residuals of a right arm and hand 
injury, which the RO denied when it issued a final rating 
decision in August 1991.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a).

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis; not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  See id.

Review of the RO's findings in the August 1991 rating 
decision shows that it found the veteran had not brought 
forth evidence of a right arm and hand injury nor had he 
brought forth evidence of a chronic right arm and hand 
disability following discharge from service.

At that time, the veteran had not brought forth post service 
evidence of current residuals of a right arm and hand injury.  
Additionally, the RO stated that the veteran had not brought 
forth evidence of an injury to his right arm and hand.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a).  

The Board has determined that the veteran has presented 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
entitlement to service connection for residuals of a right 
arm and hand injury.  See id.  

Specifically, the March 1998 VA examination report 
establishes both current residuals from the laceration to his 
arm in service and a nexus between the residuals and the 
laceration in service.  The service medical records establish 
that the veteran sustained a laceration to his right forearm 
as a result of the 1977 accident.

At the time of the August 1991 rating decision, the veteran 
had not brought forth evidence of current residuals related 
to the laceration to the forearm, and thus service connection 
could not be granted at that time.  Based on the prior 
reasons for the denial, the evidentiary defects have been 
cured.  The evidence, when accepted as true, is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108.

Following the holding in Elkins, the Board must now determine 
if the veteran's claim of entitlement to service connection 
for residuals of a right arm and hand injury is well 
grounded.  See Elkins, 12 Vet. App. at 218-19.

Well-groundedness

The Board finds that the March 1998 medical opinion, which 
established new and material evidence to reopen the claim of 
entitlement to service connection for residuals of a right 
arm and hand injury, also establishes a well-grounded claim 
for service connection for such.  38 U.S.C.A. § 5107(a); see 
Epps, 126 F.3d 1464.

Service connection

Additionally, the Board finds that the evidence of record 
supports the grant of service connection for residuals of a 
right arm and hand injury.  Although the examiner in the 
March 1998 examiner report did not state whether he had 
reviewed the evidence of record, the veteran's report of what 
happened in service is accurate.  

Also, the veteran reported similar weakness when examined in 
August 1979.  The Board finds that the consistency of his 
complaints makes them credible.

At the time of the August 1979 examination, the examiner 
determined there were no residuals.  However, at the March 
1998 examination, the examiner stated the veteran had 
80 percent of extension in the right third finger, which he 
attributed to the laceration in service.  This establishes 
objective findings as a result of the inservice laceration.

The Board notes that there is no evidence to refute such 
finding, and the Board is not competent to reach a different 
conclusion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, the Board finds that the record 
supports a grant of entitlement to service connection for 
residuals of a right arm and hand injury.


Compensable evaluations for a right 
inguinal herniorrhaphy and hemorrhoids.

Factual Background

The service medical records show that the veteran was treated 
in 1964 for hemorrhoids with incision and drainage of a 
hemorrhoid.  Prior to discharge he was found to have a right 
inguinal hernia and tenderness in the right lower quadrant.

The August 1979 VA general medical examination report shows 
there was a 1 1/2 inch hernial sac protruding through the right 
external ring.  It reduced easily on the supine position.  On 
digestive system examination the veteran gave a history of a 
thrombosed external hemorrhoid lanced by a private physician 
in 1974.  This left a skin tag.  Occasionally the veteran 
experienced a similar episode.  He developed no protrusion of 
internal hemorrhoids not had he had any bleeding.  He used no 
medication and considered this to be a minor problem.  

On examination the veteran had a loose skin tag on the right 
side and some bulging of the anal veins on straining, but no 
internal hemorrhoids.  The examiner recorded that a right 
inguinal hernia had been found on discharge examination one 
year before, which would soon be repaired by VA.  The 
examiner also recorded a history of incision and drainage of 
thrombosed external hemorrhoids with occasional recurrence, 
currently asymptomatic.  

In September 1979 the RO granted entitlement to service 
connection for a right inguinal hernia and hemorrhoids, each 
with assignment of a noncompensable evaluation.

The veteran was hospitalized by VA during August and 
September 1979, during which time he had a right inguinal 
herniorrhaphy.

In November 1979 the RO granted entitlement to a temporary 
total convalescence evaluation for a right inguinal 
herniorrhaphy effective from August 27 through October 31, 
1979, and reassigned a noncompensable evaluation effective 
November 1, 1979.

A March 1998 VA examination report shows there was a five-
inch scar in the right groin where the veteran had a hernia 
repair.  The examiner stated the scar was well healed, but 
noted he had a recurrent right inguinal hernia in that area.  
Rectal examination revealed grade I hemorrhoids.  The 
examiner stated sphincter tone was normal, and there was no 
abnormality in the wall of the bowel.  Occult blood study was 
positive.

The examiner entered diagnoses of symptomatic hemorrhoids 
with rectal bleeding and recurrent of a right inguinal 
hernia.

In June 2000, the veteran testified at a personal hearing 
before the undersigned Board Member.  His representative 
asserted that due to the finding of the recurrent inguinal 
hernia, a 10 percent evaluation was warranted under 
Diagnostic Code 7338.

The veteran stated he worked part time as a service station 
attendant, which entailed four hours, four days a week.  He 
stated his service-connected right inguinal herniorrhaphy and 
hemorrhoids were impacted by work when he was required to 
stand too much on concrete.  He testified he used Preparation 
H for his hemorrhoids.  

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).


Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Mild or moderate external or internal hemorrhoids warrant a 
noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7336 (1999).  A 10 percent evaluation will be awarded 
for irreducible, large or thrombotic, internal or external 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  Id.  A 20 percent evaluation is 
warranted for hemorrhoids manifested by persistent bleeding 
and with secondary anemia or with fissures.  Id.

An inguinal hernia, not operated but remediable, or small, 
reducible or without true hernia protrusion warrants a 
noncompensable disability evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1999).  A postoperative, recurrent 
inguinal hernia, readily reducible and well supported by 
truss or belt warrants a 10 percent disability evaluation.  
Id.  A small, postoperative recurrent, or unoperated 
irremediable hernia, not well supported by truss, or not 
readily reducible will be warrants a 30 percent disability 
evaluation.  Id.  

Finally, a large, postoperative, recurrent hernia, which is 
not well supported under ordinary conditions and not readily 
reducible, when considered inoperable warrants a 60 percent 
disability evaluation.  Id.  Ten percent will be added for 
bilateral involvement, provided that the second hernia is 
compensable.  Id.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent is to be 
added for the second hernia only if the latter is of 
compensable degree.  Id.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially the Board finds that the veteran's claims for 
compensable evaluations for right inguinal herniorrhaphy and 
hemorrhoids are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, plausible claims 
have been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  

The veteran's assertions concerning the severity of his 
service-connected right inguinal herniorrhaphy and 
hemorrhoids (that are within the competence of a lay party to 
report) are sufficient to conclude that his claims for 
compensable evaluations are well grounded.  King v. Brown, 
5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran was afforded 
comprehensive examination by VA.  The veteran has had the 
opportunity to present additional evidence, and provided oral 
testimony before the undersigned Member.  The Board is 
unaware of any additional evidence, VA or non-VA, which has 
not already been requested and/or obtained that is pertinent 
to the current appellate review.

Right inguinal herniorrhaphy

After careful review of the evidence of record, the Board 
finds that the evidence supports an increased (compensable) 
evaluation of 10 percent for the right inguinal 
herniorrhaphy.  In March 1998 the VA examiner stated the 
veteran's scar from the right inguinal herniorrhaphy was well 
healed, and noted that he had a recurrent right inguinal 
hernia.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
is raised by the evidence in this case.  The examiner did not 
describe in detail the size of the recurrent hernia nor 
whether it was reducible.  Regardless, because the hernia is 
palpated and diagnosed, and is postoperative and recurrent, 
the Board finds that it more nearly approximates the criteria 
for a 10 percent evaluation rather than a 0 percent 
evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  In 
so deciding, the Board has resolved any doubt in the 
veteran's favor. 38 C.F.R. §§ 3.102, 4.3.

Having determined that a 10 percent evaluation is warranted, 
the next question to be addressed is whether the next higher 
evaluation of 30 percent is warranted.

The Board is of the opinion that the evidence of record does 
not support a 30 percent evaluation.  The 10 percent and 30 
percent evaluations both contemplate a small or postoperative 
recurrent hernia.  The difference between the 10 percent 
evaluation and the 30 percent evaluation is that a hernia 
that is 10 percent disabling is readily reducible and well 
supported by truss or belt, whereas a 30 percent evaluation 
is assigned where the hernia is either unremediable, not 
readily reducible or not well supported by truss.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338.

The examiner did not state whether the hernia was well 
supported or that it was not readily reducible.  Without such 
findings, the Board finds that a 30 percent evaluation is not 
warranted.  See id.  

In March 1998 the veteran's inguinal scar was noted to be 
well healed, and was not shown to be poorly nourished with 
repeated ulceration, objectively tender or painful, or 
productive of limitation of function.  38 C.F.R. § 4.118a, 
Diagnostic Codes 7803, 7804, 7805 (1999).  Accordingly a 
separate compensable evaluation for the surgical scar is not 
in order.

The veteran is competent to report his symptoms.  To the 
extent that he has stated his right inguinal herniorrhaphy 
has worsened, he is correct, and the Board has granted a 
10 percent evaluation.  However, to the extent that he has 
implied that an evaluation in excess of 10 percent is 
warranted, the Board finds the medical findings do not 
support his assertions for the reasons stated above.  
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Hemorrhoids

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
compensable evaluation for hemorrhoids.  In March 1998 the VA 
examiner stated the veteran had grade I hemorrhoids with 
rectal bleeding.  Such finding is indicative of no more than 
mild or moderate hemorrhoids, which would not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336.

A 10 percent evaluation under Diagnostic Code 7336 is 
warranted for internal or external hemorrhoids, which are 
irreducible, large, or thrombotic with excessive redundant 
tissue evidencing frequent recurrences.  There has been no 
evidence that the veteran's hemorrhoids are irreducible, 
large, or thrombotic.

Although the examiner stated the veteran had rectal bleeding, 
there is no evidence that it is persistent with secondary 
anemia or with fissures.  Even accepting the rectal bleeding, 
the Board does not find that the veteran's service-connected 
hemorrhoids, which the examiner stated were "grade I" 
hemorrhoids, closely approximate the criteria for a 
10 percent evaluation.  Thus, no more than a noncompensable 
evaluation is warranted.  See id.

The veteran is competent to report his symptoms.  He asserts 
that a 10 percent evaluation is warranted.  He testified at 
his June 2000 hearing he used Preparation H, and that his 
hemorrhoids impacted his work when he had to stand for a 
while.  Thus, to the extent the veteran has asserted that a 
compensable evaluation is warranted for his hemorrhoids, the 
Board finds the medical findings do not support his 
assertions for the reasons stated above.  Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation for hemorrhoids.  Gilbert, 1 Vet. 
App. at 53.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and considered the criteria for extraschedular 
evaluation, but did not grant increased compensation benefits 
on this basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
right inguinal herniorrhaphy and/or the service-connected 
hemorrhoids have resulted in frequent hospitalizations or 
caused marked interference in employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
right inguinal herniorrhaphy and hemorrhoids.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
residuals of a right arm and hand injury, the appeal is 
reopened.

The claim of entitlement to service connection for residuals 
of a right arm and hand injury is well grounded.

Entitlement to service connection for residuals of a right 
arm and hand injury is granted.

Entitlement to an increased (compensable) evaluation of 
10 percent for a right inguinal herniorrhaphy is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to an increased (compensable) evaluation for 
hemorrhoids is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

